

EXHIBIT 10.5
CONSENT TO ASSIGNMENT AND SECOND AMENDMENT TO LEASE
(Building 2)
This Consent to Assignment and Second Amendment to Lease (this “Consent and
Amendment”) is executed as of August 18, 2014, by and between FSP-SUNNYVALE
OFFICE PARK, LLC, a Delaware limited liability company (“Landlord”), JUNIPER
NETWORKS, INC., a Delaware corporation (“Assignor”), and GOOGLE INC., a Delaware
corporation (“Assignee”).
RECITALS:
A.Assignor, as “Tenant” and Landlord’s predecessor-in-interest, Mathilda
Associates LLC, entered into that certain Lease dated as of February 28, 2000
(the “Original Lease”), as amended by that certain Lease Commencement Date
Certificate dated March 20, 2001 (the “Commencement Certificate”), and as
further amended by that certain First Amendment to Lease dated October 14, 2009
(the “First Amendment”) (the Original Lease, the Commencement Date Certificate
and the First Amendment are collectively known as the “Existing Lease”), under
which Landlord is leasing to Assignor the entire office building, consisting of
122,435 rentable square feet of space (the “Leased Premises”), located at 1184
Mathilda Avenue, Sunnyvale, California 94089 and commonly known as 1184 Mathilda
(the “Building”). The Existing Lease, as amended by this Consent and Amendment,
is herein referred to as the “Lease”. Capitalized terms used herein but not
defined shall be given the meanings assigned to them in the Existing Lease.
B.Assignor, as “Tenant” and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent for the holder of certain liens secured by
the Building (“Administrative Agent”), entered into that certain subordination,
non-disturbance and attornment agreement dated as of August 7, 2013 (the
“SNDA”), and recorded in the Official Records of Santa Clara County, California
on August 12, 2013 as Document Number 22348105.
C.Landlord, Assignor and Assignee desire to make certain modifications to the
Existing Lease as provided in this Consent and Amendment, following which
Assignor desires to assign the Lease to Assignee, all on the terms and
conditions contained herein.
AGREEMENTS:
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Consent. Subject to the terms and conditions contained in this Consent and
Amendment, Landlord hereby consents to the assignment of the Lease and the SNDA
to Assignee pursuant to that certain Assignment and Assumption of Lease
Agreement dated August 18, 2014 between Assignor and Assignee, the exact form of
which is attached hereto as Exhibit A (the “Assignment”). Landlord’s consent
contained herein shall not waive its rights as to any subsequent assignment,
sublease or other transfer and shall not be construed as a consent to any
amendments or modifications of the terms, covenants and conditions of the Lease
contained in the Assignment unless such amendments or modifications are
expressly set forth in this Consent and Amendment. Any further assignment of the
Lease or subletting of the Leased Premises shall be governed in accordance with
Article 7 of the Original Lease.
2.    Assumption of Liabilities. Assignee shall be liable to Landlord for all of
the obligations of the “Tenant” under the Lease (including, without limitation,
Assignor’s indemnification obligations) first arising or accruing on or after
the “Assignment Date,” as that term is defined in the Assignment, and Landlord
may enforce the same directly against Assignee. Assignee shall be liable to the
Administrative Agent for all of the obligations of the “Tenant” under the SNDA
first arising on or after the Assignment Date, and the Administrative Agent may
enforce the same directly against the Assignee.



1



--------------------------------------------------------------------------------



3.    No Obligations Created. Each of the parties to this Consent and Amendment
agrees and acknowledges that Landlord shall have no obligation or liability
under the terms of the Assignment. Without limiting the generality of the
foregoing, Landlord shall have no liability under (and shall not be bound by)
any modifications, deletions or waivers of any provision of the Lease which
Landlord has not agreed to specifically in writing in this Consent and
Amendment. Additionally, as of the “Assignment Date”, as that term is defined in
the Assignment, (a) Landlord shall have no obligation to give notice of any
default under the Lease except to Assignee (and only to the extent required
under the Lease) and shall have no obligation to deal with any party other than
Assignee with respect to the Lease or the Leased Premises, and (b) the
Administrative Agent shall have no obligation to give notice under the SNDA
except to Assignee (and only to the extent required under the SNDA) and shall
have no obligation to deal with any party other than Assignee with respect to
the SNDA; and, notwithstanding anything to the contrary contained in the SNDA,
Administrative Agent, by consenting to this Consent and Amendment, acknowledges
and agrees that Assignee’s addresses for notices under the SNDA are as set forth
in Section 15 below (provided that Assignee may change its addresses from time
to time by giving notice thereof to Administrative Agent). Notwithstanding the
foregoing, Landlord reserves the right to address any outstanding accounting
issues with Assignor arising prior to the “Assignment Date”, as such term is
defined in the Assignment, including, without limitation, all amounts payable
pursuant to the “Attachment,” as defined in Section 13.1 below, which accounting
issues survive the Assignment (e.g., reconciliation of estimated and actual
Property Operating Expenses and Real Property Taxes) upon commercially
reasonably terms and pursuant to the terms, covenants and conditions of the
Lease; provided, however, Landlord shall have no right to terminate the Lease on
account of, and Assignee shall have no liability with respect to, such
outstanding accounting issues.
4.    Expiration of Assignor’s Liability. Provided that no event of default by
Assignor exists under the Lease beyond any applicable notice and cure periods,
upon the Assignment Date, Assignor shall have no further obligations under the
Lease for matters first arising from and after the Assignment Date as if the
Assignment Date were the natural expiration of the Lease. For the avoidance of
doubt, nothing in the preceding sentence shall affect those obligations that
expressly survive the expiration or termination of the Lease (including, without
limitation, all obligations with respect to Hazardous Materials existing at the
Premises on or before the Assignment Date to the extent provided in the Lease);
and, without limiting the generality of the foregoing, Assignor shall remain
responsible for any increases in Real Property Taxes to the extent such Real
Property Taxes were incurred during, and the increases thereto apply to, periods
of time during which Assignor was “Tenant” under the Lease prior to the
“Assignment Date”, as that term is defined in the Assignment, regardless of when
the taxing authority bills such increases (which increases, notwithstanding
anything to the contrary contained in the Lease, Assignor covenants to pay to
Landlord within 30 days following Landlord’s delivery to Assignor of an invoice
therefor). Notwithstanding the foregoing, Landlord shall have no right to
terminate the Lease on account of, and Assignee shall have no liability with
respect to, such surviving obligations of Assignor.
5.    Condition of Leased Premises. Landlord makes no representations or
warranties, express or implied, concerning the condition of the Leased Premises
and Assignee accepts the Leased Premises in their “AS-IS” condition as of the
date hereof.
6.    Subordination. Assignor hereby subordinates to the interest of Landlord
any statutory lien, contractual lien, security interest or other rights which
Assignor may claim with respect to any property of Assignee.
7.    Surrender of Leased Premises Obligations; Environmental Protection.
Landlord hereby confirms that, upon the expiration or earlier termination of the
Lease, (a) no replacement of floor coverings will be required, and (b) except as
provided in Exhibit B hereto, no alterations, betterments or other improvements
existing in the Leased Premises as of the date of this Consent and Amendment
shall be required by Landlord to be removed from the Leased Premises.
Notwithstanding anything to the contrary contained in Section 2.6 of the
Original Lease, the condition in which Tenant shall surrender the Leased
Premises, the Outside Areas and the Property to Landlord at the expiration or
upon the sooner termination of the Lease shall be the same condition, broom
clean, as existed at the Assignment Date. Tenant’s indemnification obligation
pursuant to the last sentence of Section 2.6 of the Original Lease shall be
subject to the terms of Section 13.2 of the Original Lease, as revised by
Section 10.13 of this Consent and Amendment. Under no circumstances shall
Assignee be liable or responsible for any Hazardous Materials located in, on or
about the Leased Premises, the Building and/or the Property as of the Assignment
Date.



2



--------------------------------------------------------------------------------



8.    Permitted Occupants.
8.1    Notwithstanding anything in Article 7 of the Original Lease to the
contrary, Assignee may permit its clients, contractors, consultants, customers,
auditors, strategic partners or other entities with whom Assignee has or is then
establishing a bona fide business relationship (each a “Permitted Occupant”) to
occupy and use up to 20% of the Leased Premises without the written consent of
Landlord, subject to the following conditions: (a) the Permitted Occupant is of
character, is engaged in a business, uses the Leased Premises in keeping with
Assignee and the Permitted Use, (b) the use and occupancy by the Permitted
Occupant is expressly subject to, and does not modify, the terms, covenants,
conditions and obligations on Assignee’s part to be observed and performed under
the Lease, as amended by this Consent and Amendment, (c) any violation of any
provision of the Lease, as amended by this Consent and Amendment, by the
Permitted Occupant shall be deemed to be a default by Assignee under such
provision, (d) the space occupied by the Permitted Occupant shall not be
separately demised by walls from the Leased Premises, (e) the Permitted Occupant
shall have no recourse against Landlord whatsoever on account of any failure by
Landlord to perform any of its obligations under the Lease or on account of any
other matter, (f) all notices required of Landlord under the Lease shall be
forwarded only to Assignee in accordance with the terms of the Lease and in no
event shall Landlord be required to send any notices to any Permitted Occupant,
(g) in no event shall any use or occupancy of any portion of the Leased Premises
by any Permitted Occupant release or relieve Assignee from any of its
obligations under the Lease, (h) each such Permitted Occupant shall be deemed an
invitee of Assignee, and Assignee shall be fully and primarily liable for all
acts and omissions of such Permitted Occupant as fully and completely as if such
Permitted Occupant was an employee of Assignee; (i) in no event shall the
occupancy of any portion of the Leased Premises by any Permitted Occupant be
deemed to create a landlord/tenant relationship between Landlord and such
Permitted Occupant or be deemed to vest in Permitted Occupant any right or
interest in the Leased Premises or the Lease, and, in all instances, Assignee
shall be considered the sole tenant under the Lease notwithstanding the
occupancy of any portion of the Leased Premises by any Permitted Occupant; and
(j) Assignee shall receive no rent, payment or other consideration in connection
with such occupancy and use other than nominal rent payments, which in no event
may be greater per rentable square foot occupied and used by such Permitted
Occupant than the base rent and additional rent amounts (per rentable square
foot in the Leased Premises) payable by Assignee under the Lease. No occupancy
by a Permitted Occupant shall be considered an assignment or sublease for any
purposes under Article 7 of the Original Lease.
8.2    Assignee shall provide to Landlord promptly after request a written list
of the names and contact information of all Permitted Occupants then being
allowed access to the Leased Premises by Assignee.
8.3    Any equipment or other property of a Permitted Occupant in the Leased
Premises or at the Property shall be subject to Section 13.1 of the Original
Lease (relating to personal property taxes) and Section 2.6 of the Original
Lease (relating to surrender of possession). However, nothing in this Section
8.3 shall diminish Landlord’s rights under the Lease or imply that Landlord has
any duties to any Permitted Occupant. Assignee acknowledges that Landlord shall
have no responsibility or liability for the allocation or use of the Leased
Premises between Assignee and any Permitted Occupant. No disputes among Assignee
and any Permitted Occupant shall in any way affect the obligations of Assignee
under the Lease.
8.4    In addition to all other indemnity obligations of Assignee under the
Lease and this Consent and Amendment, Assignee shall defend, indemnify and hold
harmless Landlord, any Landlord’s mortgagee and their respective representatives
and agents from and against all losses arising from all claims made by,
attributable to, or otherwise relating to, any Permitted Occupant.
9.    Permitted Dogs. Provided that no event of default by Assignee exists
beyond any applicable notice and cure period, Assignee shall be permitted to
bring domesticated pet dogs (“Permitted Dogs”) and no other animal whatsoever on
to the Leased Premises, the Building and the Outside Areas subject to the terms
and conditions of this Section 9. Nothing in this Section 9 shall be deemed to
restrict the use of service animals used to aid the disabled. At all times
during the Lease Term, Landlord reserves the right to revoke this permission as
to a designated Permitted Dog upon the showing of damage if the owner of any
such Permitted Dog fails to comply with the requirements of this



3



--------------------------------------------------------------------------------



Section 9. Assignee agrees to promptly comply with any Landlord revocation
permitted by the immediately preceding sentence as to any designated Permitted
Dog which shall be communicated to Assignee in writing and shall inform Assignee
of the withdrawal of the rights provided to Assignee and Assignee’s employee as
set forth in this Section 9.
9.1    Permitted Dog Damages. Assignee shall be responsible for any additional
cleaning and deodorizing costs and all other costs which may arise from the
dogs’ presence in the Building in excess of the costs that would have been
incurred had dogs not been allowed in or around the Building. Assignee
acknowledges and agrees that Assignee shall at its sole cost and expense be
solely liable for any and all damages to the Leased Premises, Building and
Outside Areas caused by Permitted Dogs and shall be responsible at all times
during the Lease Term for any cleaning, defleaing and deodorizing required
because of Permitted Dogs. Damage to or degradation of the Leased Premises,
Building or Outside Areas of any kind due to Permitted Dogs is not considered
reasonable wear and tear for the purposes of the Lease or in regards to
Assignee’s surrender obligations under the Lease.
9.2    Permitted Dog Release And Indemnification. Landlord shall not be liable
to Assignee for, and Assignee on behalf of itself and its employees hereby
releases Landlord and its partners, principals, members, officers, employees,
attorneys, agents and consultants from, any and all liability, whether in
contract, tort or on any other basis, for any injury to or any damage sustained
by Assignee, Assignee’s employees, agents, contractors, licensees or invitees,
any damage to any third party due to bodily injury or death, any damage to
Assignee’s property, or any loss to Assignee’s business, loss of Assignee’s
profits or other financial loss of Assignee resulting from or attributable to
Permitted Dogs. Assignee shall defend with competent counsel satisfactory to
Landlord any claims made or legal actions filed or threatened against Landlord
with respect to the violation of any law, or the death, bodily injury, personal
injury or property damage suffered by any party resulting from Permitted Dogs.
Assignee shall indemnify, defend and hold Landlord and its partners, principals,
members, employees, attorneys, agents and contractors harmless from any loss,
damage (including death, personal injury or property damage), liability,
penalties, or expense whatsoever resulting from Permitted Dogs or from any
action or inaction on the part of the Permitted Dogs owners with respect to the
Permitted Dogs. Assignee’s obligations under this Section 9 shall survive the
expiration or sooner termination of the Lease. Landlord reserves the right to
request from Assignee and Assignee agrees to use commercially reasonably efforts
to obtain and deliver to Landlord copies of certificates of owner Permitted Dogs
vaccination records and to deliver the same within ten (10) business days of
request therefor. Any failure by Assignee to indemnify Landlord as required
above shall be deemed a breach of the Lease.
9.3    Permitted Dog Rules. Assignee shall impose and enforce the Permitted Dogs
rules listed below on Assignee’s employees and Assignee shall require any
Permitted Dogs in violation of said rules to be immediately removed from the
Property.
(i)
Permitted Dogs shall not disturb the health, safety and rights of others.

(ii)
Permitted Dogs shall comply with all local, county or state statutes and
ordinances regarding licensing, vaccinating, leashing and pet waste pick-up and
disposal.

(iii)
The Leased Premises, Building and Outside Areas shall remain free of pet waste
and Assignee’s employees shall immediately clean up and dispose of pet waste
when walking Permitted Dogs in the Outside Areas.

(iv)
Permitted Dogs shall be under the reasonable control of a responsible human
companion at all times and in no event shall Permitted Dogs be left unattended
or boarded in the Building, in the Outside Areas, or elsewhere at the Property.

9.4    Landlord Reserved Rights. If at any time the Building becomes a
multi-tenant building, Landlord expressly reserves the right to amend this
Section 9, in Landlord’s reasonable discretion, including, but not limited to,
(a) restricting the ingress and egress points for bringing Permitted Dogs into
and out of the Building (provided that at least one point of ingress and egress
for Permitted Dogs is provided), and (b) limiting



4



--------------------------------------------------------------------------------



the total number of dogs permitted at any time within the Leased Premises. In
addition, if at any time the campus of which the Building is a part becomes a
multi-tenant campus (provided that Assignor’s continued occupancy of the
building located at 1194 Mathilda Avenue after the Assignment Date shall not
constitute the campus becoming a multi-tenant campus), then Landlord expressly
reserves its right to amend this Section 9, in Landlord’s reasonable discretion,
to impose additional reasonable rules with respect to the Outside Areas only,
including, but not limited to, where Permitted Dogs may be present in the
Outside Areas.
9.5    Rights Personal to Google Inc. The rights granted to Assignee under this
Section 9 are personal to Google Inc., and may not be assigned to any other
party other than a Permitted Assignee; provided, however, Landlord acknowledges
and agrees that Permitted Occupants and other Tenant Parties of Google Inc.
shall have the right to bring Permitted Dogs on to the Leased Premises, the
Building and the Outside Areas subject to and in accordance with the terms and
conditions of this Section 9.
10.    Amendments to Lease. The following provisions shall hereby amend the
terms of the Lease:
10.1    Base Monthly Rent. Section 2.3 of the First Amendment is hereby modified
and amended such that the ‘Base Monthly Rent’ table shall, effective as of the
Assignment Date, be revised as follows:
Time Periods
Base Monthly Rent
Assignment Date* - 6/30/15
$336,696.25**
7/1/15 – 6/30/16
$346,491.05
7/1/16 - 6/30/17
$357,510.20
7/1/17 - 6/30/18
$368,235.51
7/1/18 - 6/30/19
$379,282.57
7/1/19 - 6/30/20
390.661.05
7/1/20 - 6/30/21
$402,380.88
7/1/21 - 10/31/21
$414,452.31**
* as defined in the Assignment
** subject to abatement rights set forth in this Section 10.1 below.

Landlord agrees that so long as Tenant is not in default of the terms, covenants
and conditions of the Lease beyond any applicable notice and cure period the
Tenant shall be entitled to abate the Base Monthly Rent for the Leased Premises
for the first three (3) months of the Lease Term immediately following the
actual Assignment Date for the Leased Premises, e.g., if the Assignment Date is
August 25, 2014, Base Monthly Rent shall be abated through and including
November 24, 2014, and commencing on the first day following the expiration of
such abatement period (which would be November 25, 2014 in the foregoing
example), Tenant shall make Base Monthly Rent Payments as otherwise provided in
the Lease (prorated for any partial month). Landlord further agrees that, so
long as Tenant is not in default of the terms, covenants and conditions of the
Lease beyond any applicable notice and cure period, then Tenant shall be
entitled during the last applicable month of the Lease Term to abate up to a
maximum amount of Base Monthly Rent equal to the amount of the last month of
Base Monthly Rent for the Leased Premises. Tenant acknowledges and agrees that
all Base Monthly Rent abated by the Landlord shall be provided only where Tenant
fully performs all of its obligations and liabilities under the Lease and
accordingly any default (beyond applicable notice and cure period) of the Lease
terms, covenants or conditions by Tenant during any rental abatement period
shall entitle Landlord to



5



--------------------------------------------------------------------------------



immediately terminate any further Tenant right to abatement of Base Monthly Rent
and to seek recovery from Tenant of all abated Base Monthly Rent during such
rental abatement period provided to date by way of increased rental rates for
the remainder of the Lease Term, as the same may have been extended pursuant to
this Lease, or if the Lease has expired or terminated then upon payment by
Tenant within thirty (30) days of receipt of demand from Landlord. The abatement
rights contained herein may not be assigned to any other party other than a
Permitted Assignee.
10.2    Liability Insurance Requirements. Section 9.1(a)(i) of the Original
Lease is hereby revised to change the term “endorsement” to “coverage”.
10.3    Property Insurance Form Requirements. Section 9.1(a)(ii) of the Original
Lease is hereby revised to add the clause “or all risk” after the clause “fire
and extended coverage”.
10.4    Curtain Wall Insurance; Maintenance. Section 9.1(a)(iii) of the Original
Lease, pertaining to plate glass insurance, is hereby deleted in its entirety,
and Landlord shall be responsible for insuring the exterior glass curtain walls
of the Building; provided, however, that notwithstanding anything in the Lease
to the contrary, 100% of the costs of such insurance (including any deductibles
associated therewith and actually paid by Landlord) shall be included in
Landlord’s Insurance Costs, without any exclusions thereto. All costs incurred
by Landlord to maintain, repair or replace, as necessary, the exterior glass
curtain walls shall not be included in Operating Expenses, but shall be
reimbursed by Tenant within thirty (30) days following Landlord’s delivery to
Tenant of an invoice therefor. For clarity, Landlord shall not be required to
insure or maintain, and Tenant shall be solely responsible for insuring and
maintaining, any property of Tenant located on the Building, e.g., signage,
rooftop equipment, etc., or in the Outside Areas or elsewhere at the Property,
e.g., signage, flagpoles, generators and other auxiliary equipment, etc.
10.5    Construction Insurance. Section 9.1(a)(vi) of the Original Lease is
hereby revised to delete the clause “contingent liability and” from such
provision, and only builder’s risk insurance shall be required thereunder.
10.6    Automobile Insurance. The following provision is added as Section
9.1(a)(vii) to the Original Lease:
(vii)
Commercial auto liability insurance (if applicable) covering automobiles owned,
hired or used by Tenant in carrying on its business with limits not less than
$1,000,000 combined single limit for each accident, insuring Tenant (and naming
as additional insureds the California Public Employees’ Retirement System,
Landlord, Landlord’s property management company, Landlord’s asset management
company, Landlord’s current mortgagee (the Administrative Agent) and, if
requested in writing by Landlord, any future Landlord’s mortgagee [collectively,
“Landlord Insured Parties”]).

10.7    Policy Requirements. The first sentence of Section 9.1(b) of the
Original Lease is hereby revised to: (1) change the A. M. Best rating
requirement in clause (iv) to A-:VII; (2) delete clause (v) altogether; and (3)
revise clause (vi) to read “shall contain so-called “severability” or “cross
liability” coverage, and Tenant shall notify Landlord promptly upon the event of
any cancellation, lapse or change in coverage.” The second sentence of Section
9.1(b) of the Original Lease is hereby revised to (A) delete clause (i)
altogether: and (B) add the following at the end of said sentence, “and Tenant
shall notify Landlord promptly upon the event of any cancellation, lapse or
change in coverage.”
10.8    Proof of Insurance Requirements. Section 9.1(c) of the Original Lease is
hereby deleted in its entirety and replaced with the following:
(c)
Prior to the time Tenant or any of its contractors enters the Leased Premises,
Tenant shall deliver to Landlord, with respect to each policy of insurance
required to be carried by Tenant pursuant to this Article, a copy of such policy
(appropriately authenticated by the insurer as having been issued) or




6



--------------------------------------------------------------------------------



a certificate of the insurer certifying in form satisfactory to Landlord that a
policy has been issued, providing the coverage required by this Paragraph and
containing the provisions specified herein. With respect to each renewal or
replacement of any such insurance, the requirements of this Paragraph must be
complied with (i.e., a copy of such policy or certificate shall be delivered to
Landlord) within ten (10) days after the renewal or replacement of the
applicable policies, but in no event shall Tenant allow such coverage to lapse.
If Landlord reasonably determines at any time that the amount of insurance
coverage or limits required of Tenant pursuant to this Article is not adequate,
then Tenant shall promptly upon notice increase the amount of coverage or limits
as Landlord may reasonably require.
10.9    Right to Self-Insure. The following is added as a new Section 9.1(d) to
the Original Lease:
(d)
Provided that Tenant maintains a Tangible Net Worth (as hereinafter defined)
exceeding $500,000,000 (the “Minimum Self-Insurance Net Worth”), Tenant may
self-insure its insurance requirements under the Lease (which, for purposes
hereof, may include carrying such deductibles as Tenant may elect in its sole
and absolute discretion, but need not include insuring insurance requirements
using a captive insurance company) (such self-insurance of any of Tenant’s
insurance requirements being referred to herein as the “Self-Insurance Plan”).
The Self-Insurance Plan shall (a) comply with all laws, and (b) be deemed to
include the waivers of subrogation and the additional insured status mentioned
in Sections 9.1 and 9.3 of the Original Lease. Tenant shall notify Landlord in
writing ten (10) business days prior to any cancellation or material adverse
change to the Self-Insurance Plan. If Tenant self-insures for commercial general
liability insurance (“CGLI”) under this Section 9.1(d) and any third party claim
arises against Landlord which Landlord would be customarily defended as an
additional insured party had Tenant procured the CGLI coverage under the
provisions of Section 9.1 of the Original Lease rather than self-insured, and
Landlord reasonably determines that a conflict of interest exists, then Tenant
shall engage separate counsel reasonably selected by Tenant for Landlord’s
defense at Tenant’s expense, and Tenant shall pay, as incurred from time to
time, such reasonable attorneys’ fees and expenses (including, without
limitation, expert witness fees) relating to Landlord’s defense. If Tenant fails
to comply with any requirement of this Section 9.1(d), and such failure
continues for more than 20 business days following Landlord’s written notice to
Tenant thereof; Landlord, in addition to any other remedy available pursuant to
the Lease, the Assignment or otherwise, may, but shall not be obligated to,
obtain the applicable insurance required under Section 9.1 of the Original
Lease, and Tenant shall pay to Landlord immediately on demand the premium cost
thereof. Notwithstanding the foregoing, Tenant acknowledges and agrees that (A)
the provisions of this Section 9.1(d) shall in no way relieve, limit or reduce
Tenant’s indemnification obligations under this Lease (and Tenant shall remain
obligated under such indemnification obligations as if the CGLI required under
Section 9.1 was obtained from a third-party provider meeting the requirements of
such Section 9.1) or Tenant’s legal obligations under any law, and (B) Tenant’s
right to provide self-insurance under this Section 9.1(d) shall terminate if
Tenant fails to maintain the Minimum Self-Insurance Net Worth.

10.10    Mutual Waiver of Subrogation. Section 9.3 of the Original Lease
(entitled “Mutual Waiver of Subrogation”) is hereby deleted and replaced with
the following:
Mutual Waiver of Subrogation. Landlord hereby releases Tenant, its partners,
principals, members, shareholders, officers, directors, employees, agents,
servants, and attorneys, and Tenant hereby releases Landlord and its respective
partners, principals, members, shareholders, officers, directors, employees,
agents, servants, and attorneys from any and all liability for loss, damage, or
injury to the property of the other in or about the Leased Premises or the
Property which is caused by or results from a peril or event or happening which
is covered by any insurance actually carried and in force at the time of the
loss by the party sustaining such loss, required to be carried by the party
sustaining such loss, or permitted to be self-insured for such loss.



7



--------------------------------------------------------------------------------



10.11    Landlord Parties. Any requirement under the Lease for Tenant to insure
in favor of Landlord or to indemnify Landlord shall also be deemed to mean all
Landlord Insured Parties.
10.12    Options to Extend. Assignee shall have the right to renew the Lease on
the terms and conditions of Exhibit C hereto. Any other rights to extend the
Lease Term (including, without limitation, Article 15 of the Original Lease) are
hereby deleted.
10.13    Holding Over. Section 13.2 of the Original Lease is hereby revised to
provide that Tenant shall not be liable for any damages whatsoever (other than
rental amounts, including Base Monthly Rent at 150% of the that payable during
the last full month for which Tenant is obligated to pay Base Monthly Rent),
including, without limitation, indemnification obligations, claims for lost
profits, or other consequential damages resulting from Tenant or any subtenant
holding over in the Leased Premises unless such holding over exceeds 30 days.
10.14    Cross Default. The following is added as new Section 13.16 of the
Original Lease:
13.16    Cross Default. A default or event of default (beyond any applicable
notice, grace and cure periods) under any other written agreement between
Landlord and Tenant shall constitute an event of default under the Lease, and
any event of default under the Lease shall constitute a default or event of
default under such other written agreement between Landlord and Tenant (without
any obligation to give Tenant any additional notice or opportunity to cure
period thereunder).
10.15    Estoppel Certificates. The second sentence of Section 13.6 of the
Original Lease is hereby deleted in its entirety and replaced with the
following:
Tenant’s failure to execute and deliver such estoppel certificate within ten
(10) days after Landlord’s request therefor, which failure continues for five
(5) business days after Tenant’s receipt of a notice of such failure from
Landlord, shall be a material default by Tenant under this Lease, and Landlord
shall have all of the rights and remedies available to Landlord as Landlord
would otherwise have in the case of any other material default by Tenant,
including the right to terminate this Lease and sue for damages proximately
caused thereby, it being agreed and understood by Tenant that Tenant’s failure
to so deliver such estoppel certificate in a timely manner could result in
Landlord being unable to perform committed obligations to other third parties
which were made by Landlord in reliance upon this covenant of Tenant.
In addition, Section 13.6 of the Original Lease is hereby revised to add the
following sentence at the end:
From time to time, Landlord shall furnish to any party designated by Tenant,
within 15 business days after Tenant has made a request therefor, a certificate
signed by Landlord certifying whether or not the Lease is in full force and
effect and whether Base Monthly Rent is more than 30 days past due.
10.16    No Security Deposit. Notwithstanding anything to the contrary contained
in the Lease, Assignee shall not be required to deposit any Security Deposit
with Landlord.
10.17    Thirty Days to Make Payments. Notwithstanding anything to the contrary
contained in the Lease (including, without limitation, Sections 2.6 and 3.3 of
the Original Lease), Assignee shall have thirty (30) days following receipt of
an invoice to make any non-recurring payment required to be made by Tenant under
the Lease. For clarity, non-recurring payments shall not include Base Monthly
Rent or monthly installments of Additional Rent.
10.18    Assignment by Assignee. Item (c) of Section 7.1 of the Original Lease
is hereby deleted in its entirety and replaced with the following:



8



--------------------------------------------------------------------------------



(c)
in Landlord’s reasonable judgment, either (i) the financial net worth of the
proposed assignee (after deducting all contingent and off-balance sheet
liabilities) is less than $1,000,000,000.00 or (ii) the proposed assignee does
not meet the credit standards applied by Landlord at the time of the proposed
assignment, provided that Landlord shall not apply such financial net worth test
in clause (i) above to the proposed assignee if Tenant has a financial net worth
(after deducting all contingent and off-balance sheet liabilities) of not less
than $1,000,000,000.00 and will not be released of its obligations under the
Lease;

In addition, the last three (3) sentences of Section 7.2 of the Original Lease
are hereby deleted in their entirety and replaced with the following:
Notwithstanding the foregoing, Tenant (or any Permitted Assignee, as defined
herein) may, without Landlord’s prior written consent and without being subject
to any of the provisions of this Article 7, including without limitation,
Landlord’s right to recapture any portion of the Leased Premises, sublet the
Leased Premises or assign this Lease to (individually, a “Permitted Assignee,”
collectively, “Permitted Assignees”): (i) a subsidiary, affiliate, division,
corporation at joint venture controlling, controlled by or under common control
with Tenant; or (ii) a successor corporation related to Tenant by merger,
consolidation, nonbankruptcy reorganization, or government action; or (iii) a
purchaser of all or substantially all of the assets of Tenant; provided that the
proposed Permitted Assignee under (i), (ii) or (iii) above has a net worth
(after deducting all contingent and off-balance sheet liabilities) equal to or
greater than $1,000,000,000.00. However, Landlord shall not apply such financial
net worth test in the preceding sentence to the proposed Permitted Assignee (and
the proposed Permitted Assignee shall not be required to satisfy the net worth
test) if Tenant has a financial net worth (after deducting all contingent and
off-balance sheet liabilities) of not less than $1,000,000,000.00 and will not
be released of its obligations under the Lease. In the event any proposed
assignee or subtenant under (i), (ii) or (iii) above does not qualify as a
Permitted Assignee because the net worth test is required pursuant to the
provisions above but is not satisfied, Landlord’s consent (pursuant to Section
7.1 above) shall be required and all of the terms and conditions of this Article
7 shall apply, except that Landlord shall not be entitled to terminate this
Lease pursuant to Section 7.3, and Landlord shall not be entitled to any
assignment consideration or excess rentals pursuant to Section 7.5 of this
Lease. If any proposed assignee or subtenant under (i), (ii) or (iii) above does
not qualify as a Permitted Assignee because the net worth test is required
pursuant to the provisions above but is not satisfied, then in the event
Landlord nevertheless consents (pursuant to the provisions of Section 7.1 above)
to such proposed assignee or subtenant, such proposed assignee or subtenant
shall constitute a Permitted Assignee under this Lease. For the avoidance of
doubt, no assignment, subletting or other transfer shall release Tenant from its
obligations under this Lease, but rather Tenant and its transferee (other than a
subtenant) shall be jointly and severally liable therefor.
11.    Exculpation.
11.1    CalPERS Exculpation. Notwithstanding any provision of the Lease or this
Consent and Amendment to the contrary, the liabilities and obligations of
Landlord hereunder and under the Lease shall be the liabilities of Landlord
only, and shall not be the liabilities or obligations of, the California Public
Employees’ Retirement System, an agency of the State of California (“CalPERS”),
CommonWealth Partners, LLC, CommonWealth Pacific LLC, CWP Capital Management,
LLC, any Affiliate of any of such parties, or any present or future officer,
director, employee, trustee, member, retirant, beneficiary, internal investment
contractor, manager, investment manager or agent of any of the same
(collectively, the “Other Landlord Parties”), and in no event shall Landlord,
Other Landlord Parties or CalPERS be liable for lost profits or other
consequential damages. Any recourse by Assignee for any breach or default of
Landlord under the Lease or this Consent and Amendment or with respect to any
liability or obligation related thereto (or related to the Leased Premises or
the Building in any way) shall be solely against Landlord and the assets of
Landlord and, there shall be no recourse on account of any such breach or
default (or with respect to any such liability or obligation) against any of the
Other Landlord Parties. For purposes of this Section 11.1, “Affiliate” shall
mean any person or entity that directly, or indirectly through one or more
intermediaries, controls, is controlled



9



--------------------------------------------------------------------------------



by, or is under common control with CalPERS or any of CommonWealth Pacific, LLC
or CWP Capital Management, LLC, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing. The limitations of liability provided in this Section 11.1 are in
addition to, and not in limitation of, any limitation of liability applicable to
Landlord or CalPERS provided by law or in any other contract, agreement or
instrument. Such exculpation of liability shall be absolute and without any
exception whatsoever. The provisions of this Section 11.1 shall survive the
termination of the Lease or this Consent and Amendment.
11.2    Tenant Exculpation. Notwithstanding any provision of the Lease
(including, without limitation, Section 12.2 of the Original Lease) or this
Consent and Amendment to the contrary, the liabilities and obligations of
Assignee hereunder and under the Lease shall be the liabilities of the Tenant
under the Lease only, and shall not be the liabilities or obligations of any
Affiliate of Tenant or Assignee, or any present or future officer, director,
employee, trustee, member, retirant, beneficiary, internal investment
contractor, manager, investment manager or agent of Tenant or Assignee or any
Affiliate of the same (collectively, the “Other Tenant Parties”), and in no
event shall Assignee, Tenant or Other Tenant Parties be liable for lost profits
or other consequential damages, except in connection with a holding over by
Tenant (in which event, the terms and conditions of Section 13.2 of the Original
Lease, as revised by Section 10.13 of this Consent and Amendment, shall govern).
Any recourse by Landlord for any breach or default of Tenant under the Lease or
this Consent and Amendment or with respect to any liability or obligation
related thereto (or related to the Leased Premises or the Building in any way)
shall be solely against Tenant and the assets of Tenant and, there shall be no
recourse on account of any such breach or default (or with respect to any such
liability or obligation) against any of the Other Tenant Parties. For purposes
of this Section 11.2, “Affiliate” shall mean any person or entity that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with Google Inc. or the then Tenant under the Lease, as
the case may be. For the purposes of this definition, “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing. The limitations of
liability provided in this Section 11.2 are in addition to, and not in
limitation of, any limitation of liability applicable to Tenant or Assignee
provided by law or in any other contract, agreement or instrument. Such
exculpation of liability shall be absolute and without any exception whatsoever,
except as otherwise expressly provided in this Section 11.2. The provisions of
this Section 11.2 shall survive the termination of the Lease or this Consent and
Amendment.
12.    CASp Inspection. For purposes of Section 1938 of the California Civil
Code, Landlord hereby discloses to Assignor and Assignee, and Assignor and
Assignee hereby acknowledge, that the Leased Premises has not undergone
inspection by a Certified Access Specialist (“CASp”).
13.    Conditions Precedent. Assignor’s delivery to Landlord of the following
items shall be conditions precedent to Landlord’s consent as provided in Section
1 and the effectiveness of this Consent and Amendment:
13.1    Landlord and Assignor agreement upon the terms of payments by Assignor
to Landlord, including without limitation, the “Accelerated Rental Payment”, as
that term is defined in the Attachment To Consent To Assignment And Amendment To
Lease (“Attachment”), which agreed copy of the Attachment is set forth as
Exhibit D and incorporated herein by this reference;
13.2    certificate(s) of insurance from Assignee satisfying all the
requirements of the Lease (as amended hereby); and
13.3    a photocopy of the original executed Assignment.
Further, Assignee shall deliver to Landlord a new certificate of occupancy for
the Leased Premises to the extent required from the applicable governmental
authority, which new certificate of occupancy will be delivered no later than
thirty



10



--------------------------------------------------------------------------------



(30) days following Assignee’s receipt of the same. To the extent required from
the applicable governmental authority, Assignee shall use diligent, good-faith
efforts to obtain and deliver the new certificate of occupancy to Landlord as
promptly as is reasonably possible.
14.    Brokerage. Neither Assignor nor Assignee has dealt with any broker or
agent in connection with the negotiation or execution of this Consent and
Amendment or the Assignment, other than Jones Lang LaSalle Americas, Inc. and
CBRE, Inc. Assignor assumes all obligations and responsibility with respect to
payment of Jones Lang LaSalle America, Inc. commission to be paid by Assignor
pursuant to a separate written agreement. Assignee assumes all obligations and
responsibility with respect to payment of CBRE, Inc. commission to be paid by
Assignee pursuant to a separate written agreement. Assignor will indemnify,
defend with competent counsel, and hold Assignee harmless from any liability for
the payment of any real estate brokerage commissions, leasing commissions or
finder’s fees claimed by any other real estate broker(s), leasing agent(s),
finder(s), or salesmen to be earned or due and payable by reason of Assignor’s
agreement or promise (implied or otherwise) to pay such commission by reason of
its entering in to this Consent and Amendment or the Assignment. Assignee will
indemnify, defend with competent counsel, and hold Assignor harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any other real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
Assignor’s agreement or promise (implied or otherwise) to pay such commission by
reason of its entering in to this Consent and Amendment or the Assignment. In no
event shall Landlord be liable for any leasing or brokerage commission with
respect to the negotiation and execution of the Assignment or this Consent and
Amendment. Assignor and Assignee shall each jointly and severally indemnify,
defend and hold Landlord harmless from and against all costs, expenses,
attorneys’ fees and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through or under the
indemnifying party with respect to the Assignment or this Consent and Amendment.
15.    Notices. All notices and other communications given pursuant to the Lease
shall be in writing and shall be (a) mailed by first class, United States mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address listed below, (b) hand delivered to the intended
addressee, or (c) sent by nationally recognized overnight courier. Notice sent
by certified mail, postage prepaid, shall be effective three business days after
being deposited in the United States mail; all other notices shall be effective
upon delivery to the address of the addressee (even if such addressee refuses
delivery thereof). The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision. The addresses for
notice set forth below shall supersede and replace any addresses for notice set
forth in the Lease.
Landlord:
FSP-Sunnyvale Office Park, LLC
c/o CommonWealth Partners, LLC
515 Flower St., 32nd Floor
Los Angeles, CA 90071
Attention: Asset Manager – 1184 Mathilda-Sunnyvale

With a copy of default notices to:
Vinson & Elkins L.L.P.
2001 Ross Ave., Suite 3700
Dallas, TX 75201
Attention: Paul A. Martin
Re: Juniper Networks Lease Agreement-Sunnyvale, CA

With a copy to
(for all rent and other payments by check):
FSP-Sunnyvale Office Park, LLC
Lockbox # 074621
P.O. Box 844621
Los Angeles, CA 90084-4621

And a copy to
(for all rent and other payments by wire/ACH):
Wells Fargo Bank, NA
420 Montgomery Street





11



--------------------------------------------------------------------------------



San Francisco, CA 94104
Acct#: 498-4656009
ABA#: 121000248
Assignor:
Juniper Networks, Inc.
1133 Innovation Way, Building A
Sunnyvale, CA 94089
Attention: Sr. Director REWS

With a copy to:
Juniper Networks, Inc.
1133 Innovation Way, Building A
Sunnyvale, CA 94089
Attention: General Counsel

With a copy of default notices to:
Reed Smith LLP
101 Second Street, Suite 1800
San Francisco, CA 94105
Attention: Simon T. Adams
Re: Juniper Networks Lease Agreement-Sunnyvale, CA

Assignee:
Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attention: Lease Administration

With a copy to:
Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attention: Legal Department / RE Matters

With a copy of all default notices to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
Three Embarcadero Center, 12th Floor
San Francisco, CA 94111-4074
Attention: Lee A. Edlund
Re: Google Inc. Lease Agreement-Sunnyvale, CA

16.    Amendments; No Electronic Records. The Assignment may not be amended or
modified except by an instrument in writing signed by all the parties hereto;
provided, however, the foregoing shall not be deemed to require Assignor’s
consent to any further amendment or modification to the Lease. Landlord and
Assignee hereby agree not to conduct the transactions or communications
contemplated by the Lease by electronic means except for electronic signatures
as specifically set forth in Section 23; nor shall the use of the phrase “in
writing” or the word “written” be construed to include electronic communications
except for electronic signatures as specifically set forth in Section 23.
17.    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO, AND ALL PARTIES CLAIMING BY, THROUGH OR UNDER THE PARTIES HERETO
(INCLUDING THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND SUBTENANTS), AFTER
CONSULTATION WITH COUNSEL, KNOWINGLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
LITIGATION OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF
OR WITH RESPECT TO THE LEASE, THE ASSIGNMENT, THIS CONSENT AND AMENDMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED HERETO.



12



--------------------------------------------------------------------------------



18.    Ratification. Assignee hereby ratifies and confirms its obligations under
the Lease, and represents and warrants to Landlord that, as of the date hereof,
it has no defenses thereto. Additionally, Assignor and Assignee further confirm
and ratify that, as of the date hereof, (a) the Lease is and remains in good
standing and in full force and effect, (b) neither of such parties has any
claims, counterclaims, set-offs or defenses against Landlord arising out of the
Lease or in any way relating thereto or arising out of any other transaction
between Landlord, Assignor or Assignee, and (c) all tenant finish-work
allowances provided to Assignor under the Lease or otherwise, if any, have been
paid in full by Landlord to Assignor, and Landlord has no further obligations
with respect thereto.
19.    Prohibited Persons and Transactions. Landlord, Assignor and Assignee each
represents and warrants that neither it nor any of its affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Assets Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated Nationals and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not assign or otherwise transfer the Lease to, contract with
or otherwise engage in any dealings or transactions or be otherwise associated
with such persons or entities.
20.    Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this Consent and Amendment shall be binding upon
Landlord, Assignor, and Assignee and their respective successors and assigns. If
any inconsistency exists or arises between the terms of this Consent and
Amendment and the terms of the Lease, the terms of this Consent and Amendment
shall prevail. This Consent and Amendment shall be governed by the laws of the
state in which the Leased Premises are located.
21.    Confidentiality. Landlord, Assignor and Assignee agree that the terms of
the Lease, as amended by this Consent and Amendment, shall be kept strictly
confidential. Landlord, Assignor and Assignee shall not divulge the terms of the
Lease, as amended by this Consent and Amendment, to any person other than such
party’s officers, directors, employees, attorneys, accountants, consultants
and/or real estate brokers, and/or current or prospective assignees, subtenants,
master landlords, lenders or purchasers, in each instance who have a need to
know any such terms and who agree to keep such information confidential.
Notwithstanding the foregoing, the terms of the Lease, as amended by this
Consent and Amendment, may be disclosed, without any liability whatsoever for
such disclosures to any government entity, agency or any other person whom
disclosure is required by law or by regulatory or judicial process, including in
connection with enforcing the terms of the Lease, the Assignment or this Consent
and Amendment, or in connection with disclosures and filings made to the U.S.
Securities and Exchange Commission as a publically traded company with stock
registered on a nationally recognized stock exchange.
22.    Entire Agreement. This Consent and Amendment and the Assignment contain
all of the agreements, understandings, representations and warranties of the
parties with respect to the subject matter thereof.
23.    Counterparts. This Consent and Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one document. To facilitate execution of this
Consent and Amendment, the parties may execute and exchange by electronic mail
PDF counterparts of the signature pages. Signature pages may be detached from
the counterparts and attached to a single copy of this Consent and Amendment to
physically form one document.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



13



--------------------------------------------------------------------------------





EXECUTED as of the date first written above.
LANDLORD:
FSP-SUNNYVALE OFFICE PARK, LLC, a Delaware limited
 
liability company
 
By:
  /s/ Joseph A. Corrente
 
Name:
  Joseph A. Corrente
 
Title:
  Executive Vice President
 
 
 
ASSIGNOR:
JUNIPER NETWORKS, INC., a Delaware corporation
 
By:
  /s/ Mitchell L. Gaynor
 
Name:
  Mitchell L. Gaynor
 
Title:
  Executive Vice President
 
 
 
ASSIGNEE:
GOOGLE INC., a Delaware corporation
 
By:
  /s/ David Radcliffe
 
Name:
  David Radcliffe
 
Title:
  V.P. Real Estate






14



--------------------------------------------------------------------------------





CONSENT OF LENDER
Bank of America, N.A., a national banking association, as Administrative Agent
for the holder of certain liens secured by the Building, joins in the execution
of this Consent and Amendment for the purpose of consenting to the terms
contained herein and acknowledges that the existing SNDA shall remain in full
force and effect and shall be enforceable by Google Inc., as the successor and
assign of Juniper Networks, Inc.
 
BANK OF AMERICA, N.A., a national banking association,
 
as Administrative Agent
 
By:
  /s/ Julia Elterman
 
Name:
  Julia Elterman
 
Title:
  SVP












15



--------------------------------------------------------------------------------



EXHIBIT A
ASSIGNMENT







A-1



--------------------------------------------------------------------------------



EXHIBIT B
LIST OF ALTERATIONS AND IMPROVEMENTS TO BE REMOVED UPON EXPIRATION OF TERM
All data and voice cabling from the buildings risers, communication closets,
ceiling plenums, within building walls and beneath the floor.
All units supplying supplemental climate control and HVAC services to the Labs,
Computer Rooms, Data Rooms, IDF Rooms, and Phone Closets.







B-1



--------------------------------------------------------------------------------



EXHIBIT C
OPTIONS TO EXTEND
1.Options to Extend. So long as Google Inc. (hereinafter “Tenant”) or its
Permitted Assignee is leasing the entire Leased Premises under the Lease, and
subject to the condition set forth in clause (b) below, Tenant shall have two
options to extend the Lease Term with respect to the Leased Premises, the first
for a period of five (5) years from the expiration of the last year of the Lease
Term (the “First Extension Period”), and the second for a period of five (5)
years from the expiration of the First Extension Period (the “Second Extension
Period”), subject to the following conditions:
(a)    Each option to extend shall be exercised, if at all, by written notice of
exercise given to Landlord (the “Extension Exercise Notice”) not more than
twelve (12) months nor less than nine (9) months prior to the expiration of the
last year of the Lease Term or the expiration of the First Extension Period, as
applicable;
(b)    Anything herein to the contrary notwithstanding, if Tenant is in default
under any of the material terms, covenants or conditions of the Lease, either at
the time Tenant exercises either extension option or on the commencement date of
the First Extension Period or the Second Extension Period, as applicable,
Landlord shall have, in addition to all of Landlord’s other rights and remedies
provided in the Lease, the right to terminate such option(s) to extend upon
notice to Tenant; and
(c)    Tenant’s right to exercise any such option to extend Lease Term for the
Leased Premises shall be expressly conditioned upon the Tenant having a Lease of
all of the Leased Premises in full force and effect upon the date of exercise of
any such option and the date of commencement of any option period.
2.    Timely Exercise. In the event the applicable option is exercised in a
timely fashion, the Lease shall be extended for the term of the applicable
extension period upon all of the terms and conditions of the Lease, provided
that, the Base Monthly Rent for each extension period with respect to the Lease
shall be one hundred percent (100%) of the “Fair Market Rent” (defined below)
for the Leased Premises, determined as set forth below, with annual increases as
determined as part of the process set forth below.
3.    Fair Market Rent. Approximately thirty (30) days after receipt of Tenant’s
Extension Exercise Notice, Landlord shall notify Tenant in writing of Landlord’s
estimate of the Base Monthly Rent for the first year of the applicable extension
period, and the estimate of annual increases based upon the Landlord’s
determination of the same. For purposes hereof, “Fair Market Rent” shall mean
collectively, (1) Base Monthly Rent for the first year of the applicable
extension period, which shall reflect the then-current rate for renewals of
space in comparable Class A buildings (including the Building) in the Sunnyvale,
Santa Clara and Mountain View, California submarket (“Comparable Buildings”) in
direct transactions with owners of Comparable Buildings (thus excluding any
subleases or other indirect transactions), and (2) the annual increases
determined at the time Base Monthly Rent for the first year is determined.
Within thirty (30) days after receipt of such notice from Landlord, Tenant shall
have the right either to (i) accept Landlord’s estimate of Fair Market Rent or
(ii) elect to arbitrate the Fair Market Rent against Landlord, such arbitration
to be conducted pursuant to the provisions hereof. Failure on the part of Tenant
to require arbitration of Fair Market Rent within such thirty (30) day period
shall constitute acceptance of the Fair Market Rent for the applicable extension
period. If Tenant elects to compel arbitration, the parties agree to use good
faith efforts to have the arbitration concluded within ninety (90) days after
the date of Tenant’s election, subject to extension for an additional period if
a third arbitrator is required and does not act in a timely manner. To the
extent that arbitration has not been completed prior to the expiration of any
preceding period for which Base Monthly Rent has been determined, Tenant shall
pay Base Monthly Rent at the rate calculated by Landlord, with the potential for
an adjustment to be made once Fair Market Rent is ultimately determined by
arbitration.
4.    Dispute Resolution. In the event of arbitration, the judgment or the award
rendered in any such arbitration may be entered in any court having jurisdiction
and shall be final and binding upon the parties and shall be accepted by the
Tenant as the Lease rental rates. The arbitration shall be conducted and
determined in the City and County of San Francisco in accordance with the then
prevailing rules of the American Arbitration Association or its



C-1



--------------------------------------------------------------------------------



successor for arbitration of commercial disputes except to the extent that the
procedures mandated by such rules shall be modified as follows:
(a)    Tenant shall make demand to compel Landlord’s participation in
arbitration in writing within thirty (30) days after service of Landlord’s
determination of Fair Market Rent given under Section 3 above, specifying
therein the name and address of the person to act as the arbitrator on behalf of
Tenant. The arbitrator shall be qualified as a commercial real estate broker
having at least fifteen (15) years’ experience leasing space in Comparable
Buildings. Failure on the part of Tenant to make a proper demand in a timely
manner for such arbitration shall constitute a waiver of the right thereto.
Within fifteen (15) days after the service of the demand for arbitration by
Tenant, Landlord shall give notice to Tenant specifying the name and address of
the person designated by Landlord to act as arbitrator on its behalf who shall
be similarly qualified.
(b)    In the event that two arbitrators are chosen, the arbitrators so chosen
shall, within fifteen (15) days after the second arbitrator is appointed
determine the Fair Market Rent. If the two arbitrators shall be unable to agree
upon a determination of Fair Market Rent within such period, they, themselves,
shall appoint a third arbitrator, who shall be a competent and impartial person
with qualifications similar to those required of the first two arbitrators. In
the event they are unable to agree upon such appointment within the period set
forth within the Lease, the third arbitrator shall be selected by the parties
themselves (i.e., Tenant and Landlord). If the parties do not so agree, then
either party, on behalf of both, may request appointment of such a qualified
person by the then Chief Judge of the United States District Court having
jurisdiction over the County of Santa Clara, acting in his private and not in
his official capacity, and the other party shall not raise any question as to
such Judge’s full power and jurisdiction to entertain the application for and
make the appointment; however, if such Chief Judge refuses to act, then either
party, on behalf of both, may request appointment of such a qualified person by
any court of competent jurisdiction. The three arbitrators shall decide the
dispute if it has not previously been resolved by substantially following the
procedure set forth below.
(c)    Where an issue cannot be resolved by agreement between the two
arbitrators selected by Tenant and Landlord or settlement between the parties
during the course of arbitration, the issue shall be resolved by the three
arbitrators approximately within fifteen (15) days of the appointment of the
third arbitrator in accordance with the following procedure. The arbitrator
selected by each of the parties shall state in writing his determination of the
Fair Market Rent supported by the reasons therefor with counterpart copies to
each party. The arbitrators shall arrange for a simultaneous exchange of such
proposed resolutions. The role of the third arbitrator shall be to select which
of the two proposed resolutions most closely approximates his determination of
Fair Market Rent. The third arbitrator shall have no right to propose a middle
ground or any modification of either of the two proposed resolutions. The
resolution he chooses as most closely approximating his determination shall
constitute the decision of the arbitrators and be final and binding upon the
Landlord and Tenant.
(d)    In the event of a failure, refusal or inability of any arbitrator to act,
his successor shall be appointed by him, but in the case of the third
arbitrator, his successor shall be appointed in the same manner as provided for
appointment of the third arbitrator. The arbitrators shall decide the issue
within approximately fifteen (15) days after the appointment of the third
arbitrator. Any decision in which the arbitrator appointed by Tenant and the
arbitrator appointed by Landlord concur shall be binding and conclusive upon the
Landlord and Tenant. Each party shall pay the fee and expenses of its respective
arbitrator and both shall share the fee and expenses of the third arbitrator, if
any, and the attorneys’ fees and expenses of counsel for the respective parties
and of witnesses shall be paid by the respective party engaging such counsel or
calling such witnesses.
(e)    The arbitrators shall have the right to consult experts and competent
authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross-examine. The
arbitrators shall render their decision and award in writing with counterpart
copies to each party. The arbitrators shall have no power to modify the
provisions of the Lease.







C-2



--------------------------------------------------------------------------------



EXHIBIT D
ATTACHMENT TO CONSENT TO ASSIGNMENT AND SECOND AMENDMENT TO LEASE
(Building 2)
Reference is made herein to that certain Consent to Assignment and Second
Amendment to Lease (“Consent and Amendment”) dated as of August 18, 2014, by and
among FSP-SUNNYVALE OFFICE PARK, LLC, a Delaware limited liability company
(“Landlord”), JUNIPER NETWORKS, INC., a Delaware corporation (“Assignor”), and
GOOGLE INC., a Delaware corporation (“Assignee”), pursuant to which Assignor
transfers by way of an assignment the Lease (defined therein) to Assignee, and
with Landlord’s agreement certain amendments and modifications are made to the
Lease (defined therein) under which Landlord will continue to lease to Assignee
the entire office building, consisting of 122,435 rentable square feet of space
(the “Leased Premises”), located at 1184 Mathilda Avenue, Sunnyvale, California
94089 (the “Building”). Capitalized terms used herein but not defined shall be
given the meanings assigned to them in the Lease.
1.    Pursuant to Section 10 of the Consent and Amendment, the Lease Base
Monthly Rent will, upon the “Assignment Date”, adjust as described therein.
2.    Pursuant to Section 13 of the Consent and Amendment, the Assignor is to
satisfy certain conditions precedent in order for the Consent and Amendment to
be effective. Landlord and Assignor agree that the following shall fully satisfy
the monetary obligations of such conditions precedent and effectiveness of the
Consent and Amendment as follows:
2.1    The Landlord’s attorneys’ fees incurred in connection with the
preparation, negotiation, execution and delivery of the Consent and Amendment
shall be paid by Assignor as follows: Landlord’s counsel Vinson & Elkins L.L.P.
will as soon as reasonably practicable deliver to Landlord an invoice of all
such legal services to be charged to Landlord, and deliver a summary of the
total fees to Assignor. Assignor shall confirm approval of the summary, not to
be unreasonably withheld, conditioned or delayed, and Landlord shall include
such charges due from Assignor as additional rent in Landlord’s final
reconciliation statement of additional rental charges due from Assignor for the
Lease obligations up to the Assignment Date.
2.2    The Assignor shall pay to Landlord (by wire transfer to the same account
customarily paid by Assignor as “Tenant” for rent) (i) the “Accelerated Rental
Payment”, as such term is defined herein, and (ii) the “Real Estate Tax
Payment”, as such term is defined herein, within two (2) business days of the
fully executed delivery of the Consent and Assignment by all parties and
Landlord’s notice to Assignor and Assignee confirming lender consent to the
Lease transfer to Assignee upon the terms and conditions of the Consent and
Amendment.
2.3    In circumstances where the Assignment Date occurs prior to the last date
for which Assignor has paid all Base Monthly Rent due under the Lease, Assignor
shall adjust the “Accelerated Rental Payment” by a “Rent Credit Sum” as such
term is defined herein.
2.4    Any other consideration due to Landlord from Assignor payable under the
terms and conditions of the Lease shall be paid to Landlord as additional rent
next due as described in Section 2.1 above.
2.5    The term “Accelerated Rental Payment” shall mean the amount of Three
Million Eight Hundred Forty One Thousand Two Hundred Fifty Three and 46/100ths
Dollars ($3,841,253.46) payable in readily available United States dollars.
2.6    The term “Rent Credit Sum” shall mean the base rent and operating
expenses paid by Assignor for and relating to the last calendar month for which
Assignor has paid all Base Monthly Rent due under the Lease, calculated on a
daily rate in the amount of Eleven Thousand Six Hundred Seventy-Nine and
34/100ths Dollars ($11,679.34) (equal to the daily amount of prepaid Base
Monthly Rent paid by Assignor for periods after the Assignment Date [$12,753.03]
less the net daily reduction in Base Monthly Rent payable by Assignee over
Assignor [$1,073.69])



D-1



--------------------------------------------------------------------------------



and provided as a credit to the Assignor for each day following the actual date
of the Assignment Date that may occur, if any, during the last calendar month
for which Assignor has paid all Base Monthly Rent due under the Lease.
2.7    The term “Real Estate Tax Payment” shall mean a payment to Landlord
calculated on a daily rate in the amount of One Thousand Two Hundred Two and
00/100ths Dollars ($1,202.00) calculated from July 1, 2014 through and including
the date immediately prior to the Assignment Date, which Real Estate Tax Payment
will be credited by the Landlord towards the Assignor’s obligations for the same
pursuant to the terms and conditions of the Lease for the period prior to the
actual Assignment Date, reserving to Landlord the rights of reconciliation as
set forth in the Lease.
2.8    Where the Assignment Date occurs on a date following September 1, 2014
there shall be an equitable adjustment to the Accelerated Rental Payment to
account for the period between September 1, 2014 and the actual Assignment Date.
Landlord and Assignor shall work in good faith to timely reconcile their
calculations in accordance with the formula the parties used to generate the
above Accelerated Rental Payment for an anticipated assignment on September 1,
2014. By way of example only, an Assignment Date of September 5th would cause
the Accelerated Rental Payment amount to reduce by a small adjustment amount.
3.    In no event shall Landlord make any payment or provide any credit for any
leasing or brokerage commission with respect to the negotiation and execution of
the Assignment or the Consent and Amendment.



D-2

